DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Krueger on 8/25/2022.
The application has been amended as follows: 
In claim 18, lines 10 and 1: 
Delete  “using a clamp circuit to transmit an overcurrent signal to the control circuit when the first current exceeds a sensor circuit current draw by a predetermined amount” 
Add  “using a clamp circuit to transmit an overcurrent signal to the control circuit when the first current exceeds a current drawn by the one or more other sensor circuits by a predetermined amount and to transmit an undercurrent signal to the control circuit when the first current does not exceed the current drawn by the one or more other sensor circuits”




REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	In reference to claim 18, this independent claim recites a method of managing power consumption in a sensor device with the same limitations and features listed in the original claim 1 filed on 02/16/2021, and is thus similarly allowed.
	In reference to claims 19-21, these claims are dependent on claim 18, and are thus similarly allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                                        


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186